Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1965. He maintains an office for the practice of law in Canton, St. Lawrence County.
Based upon the admitted facts of a petition of charges and after hearing respondent in mitigation, we find that respondent is guilty of serious neglect of an estate matter, pending since 1993, in violation of this Court’s attorney disciplinary rules (see, Code of Professional Responsibility DR 6-101 [A] [3] [22 NYCRR 1200.30 (a) (3)]). He also violated his fiduciary duties to the estate by advancing himself commissions and legal fees in 1994, without required court approval (see, Code of Professional Responsibility DR 1-102 [A] [5], [8]; DR 9-102 *865[22 NYCRR 1200.3 (a) (5) (8); 1200.46]). Finally, respondent failed to accord petitioner, the Committee on Professional Standards, the prompt and complete cooperation which is its due (see, Code of Professional Responsibility DR 1-102 [A] [5], [8] [22 NYCRR 1200.3 (a) (5), (8)]).
Respondent submits character letters from fellow attorneys praising his professionalism and character. Petitioner, however, cites respondent’s three admonitions and two cautions since 1984 for not dissimilar misconduct and his censure by this Court in 1998 (Matter of Dudley, 250 AD2d 996).
We' conclude that respondent should be suspended for a period of one year but we stay the suspension upon condition respondent not be the subject of any further disciplinary action, proceeding or application by petitioner (see, 22 NYCRR 806.4 [c], [f|; 806.5, 806.7, 806.10, 806.19). After expiration of the one-year suspension period, respondent may apply for termination thereof. Such application shall be supported by documentation demonstrating that respondent has taken and passed the Multistate Professional Responsibility Examination during the suspension period. Any application to terminate the suspension shall be served upon petitioner, which may be heard thereon (see, e.g., Matter of Joseph, 223 AD2d 999).
Crew III, J. P., Spain, Carpinello and Graffeo, JJ., concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is suspended from practice for a period of one year; and it is further ordered that the suspension imposed herein is stayed upon condition respondent not be the subject of any further disciplinary action, proceeding or application commenced by petitioner.